Exhibit 10 (b)

EXECUTION COPY

 

          FIRST AMENDMENT dated as of October 2, 2001 (this “Amendment”), among
UNITED RENTALS , INC. (“Holdings”). UNITED RENTALS (NORTH AMERICA), INC. (the
“U.S. Borrower”). UNITED RENTALS OF CANADA, INC. (the “Existing Canadian
Borrower”), UNITED RENTALS OF NOVA SCOTIA (NO. 1), ULC, a Nova Scotia unlimited
liability company (the “New Canadian Borrower” and, together with the U.S.
Borrower and the Existing Canadian Borrower, the “Borrowers”), the other
subsidiaries of Holdings identified on the signature pages hereto, the lenders
party hereto, THE CHASE MANHATTAN BANK, as U.S. administrative agent (in such
capacity, the “U.S. Administrative Agent”), and THE CHASE MANHATTAN BANK OF
CANADA, as Canadian administrative agent (in such capacity, the “Canadian
Administrative Agent” and, together with the U.S. Administrative Agent, the
“Administrative Agents”).

          A.     Reference is made to the Amended and Restated Credit Agreement
dated as of April 20, 2001 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Holdings, the U.S. Borrower, the
Existing Canadian Borrower, the lenders party thereto, the U.S. Administrative
Agent and the Canadian Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Credit
Agreement.

          B.     Holdings and the Borrowers have requested that the Required
Lenders and the C $ Revolving Lenders amend certain provisions of the Credit
Agreement. The Required Lenders and the C $ Revolving Lenders are willing to
agree to such amendments on the terms and subject to the conditions of this
Amendment.

          Accordingly, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto hereby agree as follows:

          SECTION 1. General Amendment to the Credit Agreement. (a) The Credit
Agreement (other than Section 9.02(b)) is hereby amended by, except as otherwise
provided in Sections 2(d), 2(g) and 4(a) below, deleting the words “the Canadian
Borrower” each time they appear in the Credit Agreement and inserting the words
“the Canadian Borrowers”, “the applicable Canadian Borrower”, “each Canadian
Borrower” or “either Canadian Borrower” in their place, as the context requires.

          (b)  The Credit Agreement is hereby amended by deleting the words
“either Borrower” or “either of the Borrowers” each time they appear in the
Credit Agreement and inserting the words “any Borrower” in their place.

          SECTION 2.  Amendment to Section 1.01 of the Credit Agreement.  (a)
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in proper alphabetical order:

 

“UR Canada” means United Rentals of Canada, Inc., a corporation organized and
existing under the laws of Canada.

 

 

 

“UR Nova Scotia (No. 1)” means United Rentals of Nova Scotia (No. 1), ULC, a
Nova Scotia unlimited liability company.

 

 

 

“UR Nova Scotia (No. 2)” means United Rentals of Nova Scotia (No. 2), ULC, a
Nova Scotia unlimited liability company.

 

 

 

“UR Partnership” means UR Canadian Financing Partnership, a partnership formed
under the laws of Nova Scotia.



--------------------------------------------------------------------------------

2

          (b)     The definition of the term “Canadian Borrower” is hereby
deleted and replaced with the following:

               “Canadian Borrowers” means UR Canada and UR Nova Scotia (No. 1).

          (c)     The definition of the term “Canadian Pledge Agreement” is
hereby amended by (i) inserting the word “either (a)” immediately following the
word “means”, (ii) inserting the words “(other than UR Nova Scotia (No. 1) or UR
Nova Scotia (No. 2))” immediately following the words “the Canadian Subsidiary
Loan Parties” and (iii) inserting the following at the end thereof:  “or (b) in
the case of each of UR Nova Scotia (No. 1) and UR Nova Scotia (No. 2), a pledge
agreement in form and substance reasonably satisfactory to the Canadian
Collateral Agent”.

          (d)     The definition of the term “Canadian Security Agreement” is
hereby amended by (i) inserting the word “either (a)” immediately following the
word “means”, (ii) deleting the words “the Canadian Borrower” and inserting in
their place the words “UR Canada”, (iii) inserting the words “(other than UR
Nova Scotia (No. 1) or UR Nova Scotia (No. 2))” immediately following the words
“the Canadian Subsidiary Loan Parties” and (iv) inserting the following at the
end thereof:  “or (b) in the case of each of UR Nova Scotia (No. 1) and UR Nova
Scotia (No. 2), a security agreement in form and substance reasonably
satisfactory to the Canadian Collateral Agent”.

          (e)     The definition of the term “Canadian Subsidiary Guarantee
Agreement” is hereby amended by (i) inserting the word “either (a)” immediately
following the word “means”, (ii) inserting the words “(other than UR Nova Scotia
(No. 1) or UR Nova Scotia (No. 2))” immediately following the words “the
Canadian Subsidiary Loan Parties” and (iii) inserting the following at the end
thereof: “or (b) in the case of each of UR Nova Scotia (No. 1) and UR Nova
Scotia (No. 2), a subsidiary guarantee agreement (which may be a supplement to
an existing agreement) in form and substance reasonably satisfactory to the
Canadian Collateral Agent”.

          (f)     The definition of the term “Excluded Taxes” is hereby deleted
and replaced with the following:

 

“Excluded Taxes” means, with respect to the Agents, any Lender, the Issuing Bank
or any other recipient (including a Participant) of any payment to be made by or
on account of any obligation of any Borrower hereunder or under any other Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction described in clause (a) above
and (c) in the case of a Foreign Lender (or a Participant that would be a
Foreign Lender if it were a Lender) or any other recipient (other than an
assignee pursuant to a request by such Borrower under Section 2.19(b)), any
withholding tax that (i) is in effect and would apply to amounts payable to such
Foreign Lender (or such Participant) or such other recipient by or on account of
any Borrower hereunder or under any other Loan Document at the time such Foreign
Lender (or such Participant) or such other recipient becomes a party (or becomes
entitled to any payment with respect) to this Agreement or any other Loan
Document (or designates a new lending office), except to the extent that (A)
such Foreign Lender (or such Participant) or such other recipient (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from such Borrower with
respect to any withholding tax pursuant to Section 2.17(a), (B) such withholding
tax is attributable to the designation of a Subsidiary after the date upon which
such Foreign Lender (or such Participant) or such other recipient becomes a
party to this Agreement, (C) such withholding tax is imposed on payments made to
such Foreign Lender (or such Participant) or such other recipient following a
CAM Exchange or (D) such



--------------------------------------------------------------------------------

3

 

withholding tax is imposed by the United States of America on payments made by
the Canadian Borrowers to the C $ Revolving Lenders or (i) is attributable to
the failure of such Foreign Lender (or such Participant) or such other recipient
to comply with Section 2.17(e).

          (g)     The definition of the term “Existing Revolving Credit
Agreement” is hereby amended by deleting the words “the Canadian Borrower” and
inserting in their place the words “UR Canada”.

                    SECTION 3. Amendment to Section 2.17 of the Credit
Agreement. Section 2.17 of the Credit Agreement is hereby amended by inserting
as a new subsection (g) the following:

 

(g) (i) In the event that any C $ Revolving Lender receives written notice
specifying that any withholding tax imposed or proposed by the United States of
America on any payment made by any Canadian Borrower to such C $ Revolving
Lender (“Withholding Tax”) for which indemnification is provided by this Section
2.17 is an item under consideration in the course of any audit or examination of
or other proceeding (“Proceeding”) against such C $ Revolving Lender, such C
$Revolving Lender shall promptly inform the Canadian Borrowers thereof and shall
permit the Canadian Borrowers to participate in such Proceeding (but only to the
extent relating to such Withholding Tax) at the Canadian Borrowers’ option and
sole expense; provided, however, that such Lender shall not be required to
permit any such participation that such Lender determines in its reasonable
discretion would adversely affect such Lender. Notwithstanding anything in this
paragraph (g) to the contrary, such C $ Revolving Lender shall have the
exclusive right to control the conduct of any such Proceeding.

 

 

 

(ii) The provisions of this paragraph (g) shall apply solely with respect to
Proceedings relating to Withholding Taxes and shall have no effect whatsoever on
any other rights or obligations of the parties hereto.

 

                    SECTION 4. Amendment to Section 5.11 of the Credit
Agreement. Section 5.11 of the Credit Agreement is hereby amended by (a)
deleting the words “the Canadian Borrower” in paragraph (b) thereof and
inserting in their place the words “ JR Canada”, (b) inserting the words “made
to UR Canada” immediately after the words “C $ Revolving Loans” in paragraph (b)
thereof and (c) inserting the following as a new paragraph (e):

 

(e) The proceeds of C $ Revolving Loans made to UR Nova Scotia (No. 1) will be
used by UR Nova Scotia (No. 1) (i) to make a capital contribution to UR
Partnership in an amount equal to at least 49% and up to 99% of the principal
amount of such Loans, (ii) to make a loan to UR Nova Scotia (No. 2) in an amount
equal to 1% of the principal amount of such Loans, (iii) to make one or more
loans from time to time to UR Canada in an aggregate amount equal to up to 10%
of the principal amount of such Loans and (iv) to make one or more loans from
time to time to one or more subsidiaries of the U.S. Borrower that are Loan
Parties (other than UR Canada) in an aggregate amount equal to up to 50% of the
principal amount of such Loans. The U.S. Borrower will cause UR Nova Scotia (No.
2) to use the proceeds received by it pursuant to this paragraph to make a
capital contribution to UR Partnership in an amount equal to such proceeds. UR
Nova Scotia (No. 1) will cause UR Partnership to use the proceeds received by it
pursuant to this paragraph to make a loan to UR Canada in an amount equal to
such proceeds. The proceeds received by UR Canada pursuant to this paragraph
shall be used (i) to the extent that UR Canada has any indebtedness outstanding
and owing to the U.S. Borrower on the date such proceeds are received, to repay
or prepay such indebtedness, and (ii) to the extent such proceeds are not
applied pursuant to the foregoing clause (i), for general corporate purposes,
including repayment of indebtedness, acquisitions, investments, loans, purchases
of Equity Interests and other payments permitted under this Agreement. The
proceeds received by any subsidiary of the U.S. Borrower pursuant to clause (iv)
of



--------------------------------------------------------------------------------

4

 

the first sentence of this paragraph (e) shall be used for general corporate
purposes, including repayment of indebtedness, acquisitions, investments, loans,
purchases of Equity Interests and other payments permitted under this Agreement.

                    SECTION 5. Amendment to Article VI of the Credit Agreement.
Article VI of the Credit Agreement is hereby amended by inserting as a new
Section 6.14 the following:

 

SECTION 6.14. Activities of Certain Loan Parties. None of UR Nova Scotia (No.
1), UR Nova Scotia (No. 2) or UR Partnership shall engage in any activities
other than the performance of its obligations under the Loan Documents
(including the activities referred to in Section 5.11), the entering into as
lessee, and performance of its obligations under, an operating lease with
respect to the office space to be used by it, the making of investments
permitted by this Agreement on Loan Parties with its income and activities
reasonably incidental to the foregoing.

                    SECTION 6. Amendment to the Canadian Security Documents.
Each Canadian Subsidiary Guarantee Agreement is hereby amended by deleting the
words “Guaranteed Obligations” each time they appear therein and inserting the
word “Liabilities” in their place. Each Canadian Security Agreement and the
Canadian Pledge Agreement are each hereby amended by deleting the word
“Obligations” each time it appears therein and inserting the word “Liabilities”
in its place. The Hypothec on Moveables dated as of April 19, 2001, by the
Existing Canadian Borrower in favor of the Canadian Collateral Agent is hereby
amended by deleting the word “Obligations” each time it appears therein and
inserting the word “Liabilities” in its place.

                    SECTION 7. Waivers. Each of the parties hereto hereby
waives, for purposes of increasing the C $ Revolving Commitments under Section
2. 24 of the Credit Agreement on or prior to November 1, 2001, (a) the
requirement under Section 2.24(a) of the Credit Agreement that the C $
Commitment Increase Notice be given at least ten Business Days prior to the
beginning of the next Fiscal Quarter and (b) the requirement Under Section
2.24(d) of the Credit Agreement that any increase in the C $ Revolving
Commitments be made on, and be effective as of, the first day of a Fiscal
Quarter.

                    SECTION 8. The Credit Agreement. The New Canadian Borrower
by its signature below becomes a Canadian Borrower under the Credit Agreement
with the same force and effect as if originally named therein as a Canadian
Borrower and the New Canadian Borrower hereby (i) agrees to all the terms and
provisions of the Credit Agreement, as amended by this Amendment, applicable to
it as a Canadian Borrower thereunder and (ii) represents and warrants that the
representations and warranties made by it as a Canadian Borrower thereunder are
true and correct on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date. The New
Canadian Borrower acknowledges receipt of a true and correct copy of the Credit
Agreement.

                    SECTION 9. Representations, Warranties and Agreements. Each
of Holdings and the Borrowers hereby represents and warrants to and agrees with
each Lender and the Administrative Agents that:

 

          (a)     The representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects with the same
effect as if made on the Amendment Effective Date (as defined below), except to
the extent such representations and warranties expressly relate to an earlier
date.

 

 

 

          (b)     Each of Holdings and the Borrowers has the requisite power and
authority to execute, deliver and perform its obligations under this Amendment
and to perform its obligations under the Credit Agreement as amended bythis
Amendment.



--------------------------------------------------------------------------------

5

 

          (c)     The execution, delivery and performance by each of Holdings
and the Borrowers of this Amendment and the performance by each of Holdings and
the Borrowers of the Credit Agreement, as amended by this Amendment, (i) does
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (ii) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of
Holdings or any Subsidiary or any order of any Governmental Authority, (iii)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon Holdings or any Subsidiary or its assets that is
material to Holdings and its Subsidiaries, taken as a whole, or give rise to a
right thereunder to require any payment to be made by Holdings or any Subsidiary
and (iv) will not result in the creation or imposition of any Lien on any asset
of Holdings or any Subsidiary, except Liens created under the Loan Documents.

 

 

 

          (d)     This Amendment has been duly executed and delivered by each of
Holdings and the Borrowers. Each of this Amendment and the Credit Agreement, as
amended by this Amendment, constitutes a legal, valid and binding obligation of
each of Holdings and the Borrowers, enforceable against each of Holdings and the
Borrowers in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

 

 

          (e)     As of the Amendment Effective Date, no Default has occurred
and is continuing.

                    SECTION 10.  Conditions to Effectiveness. This amendment
shall become effective on the date of the satisfaction in full of the following
conditions precedent (the “Amendment Effective Date”):

 

          (a)     The Administrative Agents shall have received duly executed
counterparts hereof which, when taken together, bear the authorized signatures
of Holdings, the Borrowers, the Administrative Agents, the Required Lenders and
all the C $ Revolving Lenders.

 

 

 

          (b)     The U.S. Administrative Agent shall have received a favorable
written opinion (addressed to the Agents and the Lenders and dated the Amendment
Effective Date) of each of (i) Macleod Dixon, Canadian counsel for UR Nova
Scotia (No. 1), UR Nova Scotia (No. 2) and UR Partnership, (ii) Oscar D. Folger,
Esq., counsel for the Loan Parties, and (iii) Weil, Gotshal & Manges LLP, U.S.
counsel for Holdings and the U.S. Borrower, in each case in a form satisfactory
to the U.S. Administrative Agent and covering such matters relating to UR Nova
Scotia (No.1), UR Nova Scotia (No. 2), UR Partnership or this Amendment as the
Agents shall reasonably request. Each of Holdings and the Borrowers hereby
request such counsel to deliver such opinions.

 

 

 

          (c)     The U.S. Administrative Agent shall have received such
documents and certificates as the U.S. Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
UR Nova Scotia (No. 1), UR Nova Scotia (No. 2) and UR Partnership, the
authorisation of this Amendment and any other legal matters relating to UR Nova
Scotia (No. 1), UR Nova Scotia (No. 2) or UR Partnership, all in form and
substance satisfactory to the U.S. Administrative Agent and its counsel.

 

 

 

          (d)     The U.S. Administrative Agent shall have received a
certificate, in a form reasonably acceptable to the U.S. Administrative Agent,
dated the Amendment Effective Date and signed by the Chief Executive Officer,
the President, a Vice President or a



--------------------------------------------------------------------------------

6

 

Financial Officer of Holdings and the U.S. Borrower, confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement.

 

 

 

          (e)     The Canadian Collateral Agent shall have received in
certificated form, along with a stock power executed in blank, (i) from UR Nova
Scotia (No. 1), 64%, and from UR Nova Scotia (No.2), 1% of the outstanding
voting Equity Interests of UR Partnership and (ii) from the U.S. Borrower, all
outstanding Equity Interests of each of UR Nova Scotia (No. 1) and UR Nova
Scotia (No. 2).

 

 

 

          (f)     The Canadian Collateral Agent shall have received from UR Nova
Scotia (No. 1) a counterpart of each of (i) a subsidiary guarantee agreement
guaranteeing the Obligations of UR Canada and the U.S. Borrower, (i) a pledge
agreement securing all Obligations under the Credit Agreement and (iii) a
Security agreement securing all Obligations under the Credit Agreement, in each
case in form and substance satisfactory to the Canadian Collateral Agent and
duly executed and delivered on behalf of UR Nova Scotia (No. 1).

 

 

 

          (g)     The Canadian Collateral Agent shall have received from UR Nova
Scotia (No. 2) a counterpart of each of (i) a subsidiary guarantee agreement
guaranteeing all Obligations under the Credit Agreement, (ii) a pledge agreement
securing all Obligations under the Credit Agreement and (iii) a security
agreement securing all Obligations under the Credit Agreement, in each case in
form and substance satisfactory to the Canadian Collateral Agent and duly
executed and delivered on behalf of UR Nova Scotia (No. 2).

 

 

 

          (h)     The Canadian Collateral Agent shall have received from UR
Partnership a counterpart of each of (i) the Canadian Subsidiary Guarantee
Agreement, (ii) the Canadian Pledge Agreement and (iii) the Canadian Security
Agreement, in each case duly executed and delivered on behalf of UR Partnership.

 

 

 

          (i)     The Administrative Agents shall have received copies of, and
shall be reasonably satisfied with the form of, all documentation in respect of
the intercompany loans contemplated by Section 5.11 of the Credit Agreement (as
amended hereby).

 

 

 

          (j)     The Administrative Agents shall have received all amounts due
and payable under this Amendment and the Credit Agreement on or prior to the
Amendment Effective Date, including, to the extent invoiced, all reasonable
out-of-pocket costs and expenses of the Administrative Agents (including,
without limitation, the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore, counsel for the Administrative Agents).

 

 

 

          (k)     The applicable Collateral Agent shall have received from each
Loan Party that is anticipated to make any loan to any Subsidiary of Holdings as
contemplated by Section 5.11 of the Credit Agreement (as amended hereby) a
promissory note (in form and substance reasonably satisfactory to such
Collateral Agent), along with a note power executed in blank, representing each
such loan.

                    SECTION 11. Acknowledgment. Each of the parties hereto
acknowledges and agrees that no Canadian Subsidiary Loan Party (other than UR
novaScotia (No. 2)) has any obligation to guarantee any of the Obligations of UR
Nova Scotia (No. 3) under the Credit Agreement.

                    SECTION 12. Credit Agreement. Except as specifically stated
herein, the Credit Agreement shall continue in full force and effect in
accordance with the provisions thereof.

                    SECTION 13. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT
THAT SECTION 6 OF THIS AMENDMENT, AS TO ANY LOAN



--------------------------------------------------------------------------------

7

DOCUMENT REFERRED TO THEREIN, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE JURISDICTION
GOVERNING SUCH LOAN DOCUMENT.

                    SECTION 14. Counterparts. This Amendment may be executed in
any number of counterparts, each of which shall be an original but all of which,
when taken together, shall constitute but one instrument. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy shall be
effective as delivery of a manually executed counterpart of this Amendment.

                    SECTION 15. Expenses. Holdings and the Borrowers agree to
reimburse the Administrative Agents for their out-of-pocket expenses in
connection with this Amendment, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore, counsel for the Administrative Agents.



--------------------------------------------------------------------------------

                    IN WITNESS whereof, the parties hereto have caused this
Amendment to be duly executed by their respective authorized officers as of the
date first above written (except with respect to UR Nova Scotia (No. 1), which
caused this Amendment to be duly executed by its authorized officer as of
October 16, 2001).

 

UNITED RENTALS INC.,

 

 

 

 

by:

/s/  UNITED RENTALS INC.

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

UNITED RENTALS (NORTH AMERICA), INC.,

 

 

 

 

by:

/s/  UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

UNITED RENTALS OF CANADA, INC.,

 

 

 

 

by:

/s/  UNITED RENTALS OF CANADA, INC.

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

UNITED RENTALS OF NOVA SCOTIA
(N0.1), ULC.,

 

 

 

 

by:

/s/  UNITED RENTALS OF NOVA SCOTIA (N0.1), ULC.

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

THE CHASE MANHATTAN BANK,
INDIVIDUALLY AND AS U.S. ADMINISTRATIVE AGENT,

 

 

 

 

 

by:

/s/  THE CHASE MANHATTAN BANK

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

THE CHASE MANHATTAN BANK OF CANADA, AS AGENT,

 

 

 

 

by:

/s/  THE CHASE MANHATTAN BANK OF CANADA

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 